     Case 3:20-cv-00408-MMD-CLB Document 6 Filed 11/05/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     KEVIN BELCHER,                                     Case No. 3:20-cv-00408-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      KATHLEEN DRAKULICH, et al.,
9
                                 Defendants.
10

11          Plaintiff Kevin Belcher brings this case under 42 U.S.C. § 1983. Before the Court

12   is the Report and Recommendation (“R&R”) of United States Magistrate Judge Carla L.

13   Baldwin, recommending the Court grant Plaintiff’s application to proceed in forma

14   pauperis (ECF No. 1) and dismiss Plaintiff’s complaint (ECF No. 1-1) with prejudice. (ECF

15   No. 5.) Plaintiff had until October 30, 2020, to file an objection to the R&R, but has not

16   done so. The Court will adopt the R&R in full.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object to a magistrate judge’s recommendation, the Court is not required to

20   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

21   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114

22   (9th Cir. 2003) (emphasis in original) (“De novo review of the magistrate judges’ findings

23   and recommendations is required if, but only if, one or both parties file objections to the

24   findings and recommendations.”); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

25   (providing that the court “need only satisfy itself that there is no clear error on the face of

26   the record in order to accept the recommendation”).

27          Because there is no objection, the Court need not conduct de novo review, and is

28   satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting
     Case 3:20-cv-00408-MMD-CLB Document 6 Filed 11/05/20 Page 2 of 2


1    Plaintiff’s in forma pauperis application because Plaintiff cannot pay the filing fee. (ECF

2    No. 5 at 2.) Judge Baldwin also recommends dismissing Plaintiff’s complaint with

3    prejudice as amendment would be futile. (Id. at 3-4.) The Court agrees with Judge

4    Baldwin. The Court cannot intervene in ongoing state criminal proceedings. See Herrera

5    v. City of Palmdale, 918 F.3d 1037, 1043-44 (9th Cir. 2019) (stating that the Younger

6    doctrine prevents federal courts from intervening with pending state criminal

7    proceedings); see also Younger v. Harris, 401 U.S. 37 (1971). Additionally, Defendants

8    are absolutely immune in § 1983 cases. See Schucker v. Rockwood, 846 F.2nd 1202,

9    1204 (9th Cir. 1988) (“Judges are absolutely immune . . . for judicial acts taken within the

10   jurisdiction of their courts.”); see also Imbler v. Pachtman, 424 U.S. 409, 427, 430 (1976)

11   (stating that prosecutors are absolutely immune in § 1983 actions when “intimately

12   associated with the judicial phase of the criminal process.”). Having reviewed the R&R

13   and the record in this case, the Court will adopt the R&R in full.

14          It is therefore ordered, adjudged, and decreed that Magistrate Judge Carla L.

15   Baldwin’s Report and Recommendation (ECF No. 5) is accepted and adopted in its

16   entirety.

17          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

18   No. 1) is granted.

19          It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed with

20   prejudice.

21          The Clerk of Court is directed to close the case and enter judgement accordingly.

22          DATED THIS 5th Day of November 2020.

23

24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26

27
28

                                                  2
